BURGESS, Justice,
dissenting.
I respectfully dissent. The majority uses Claridy v. Texas Employers’ Ins. Ass’n., 795 S.W.2d 228 (Tex.App.—Waco 1990, writ denied), Jones v. Pacific Employers Ins. Co., 416 S.W.2d 580 (Tex.Civ.App.—Eastland 1967, writ refd n.r.e), and 2 State BaR of Texas, Texas Pattern JURY Charges PJC 24.06 (1989) as authority for its holding. While each of these may be considered persuasive, they certainly are neither controlling nor binding upon this court.
These authorities are nothing more than a judicial “house of cards” built upon dictum from St. Paul Fire and Marine Insurance Co. v. Murphree, 163 Tex. 534, 357 S.W.2d 744 (1962). Murphree was an appeal by the insurance carrier where issues were submitted on the percentage of contribution of both previous and subsequent injuries. The propriety of these issues was not before the court. The language relied upon: “Evidence showing the nature and extent of these injuries was introduced before the jury. Such evidence was admissible, inasmuch as it is the extent of the prior and subsequent injuries that reduces the insurer’s liability, not what the employee was paid in settlement of his claim growing out of the injury.”, 357 S.W.2d at 748, is solely in relation to the issue of whether the settlement amounts were admissible, thus it is pure dictum as to the issue before this court.
The San Antonio Court of Appeals in Liberty Mutual Ins. Co. v. Peoples, 595 S.W.2d 135 (Tex.Civ.App.—San Antonio 1979, writ refd n.r.e), discussed the various versions of Tex.Rev.Civ.Stat.Ann. art. 8306, § 12c(a) and the ease law interpreting it. Prior to 1917 there was a “full responsibility rule” which made a compensation carrier liable for the entire disability resulting from a compen-sable injury without reference to whether the disability resulted from a combination of such compensable injury and a preexisting disability. This rule was abolished and from 1917 until 1971 there was an apportionment statute. In 1971 the legislature abolished the percentage contribution defense. In 1977 the apportionment rule was reinstated. The court noted while there were no cases discussing the applicability of the 1971 amendment to subsequent injuries, there were three cases prior to the 1971 amendment which discussed the effect of such subsequent injuries. They referenced Southern Underwriters v. Grimes, 146 S.W.2d 1058, 1061 (Tex.Civ.App.—San Antonio 1940, writ dism’d, judgm’t cor.), and noted the court said “that the apportionment rule permitting reduction of compensation awards because of disability produced by previous injuries ‘plainly refers to injuries occurring before or concurrently with the injury for which compensation is sought and not afterwards.’” 595 S.W.2d at 135. They also mentioned St. Paul Fire and Marine Insurance Co. v. Murphree as follows: “In 1962 the Supreme Court said ... that evidence of the nature and extent of previous and later injuries as admissible because ‘it is the extent of prior and subsequent injuries that reduces the insurer’s liability.’ 357 S.W.2d at 748. This statement, which is clearly dictum insofar as it relates to later injuries was uttered without mention of the contrary dictum in Grimes.” They went on to discuss Jones v. Pacific Employers Insurance, and reached the conclusion the Jones case was based partially on the dictum in Murphree. The court went on to say: “It can be persuasively argued that neither the Murphree dictum nor the Jones holding was based upon an interpretation of the meaning of ‘previous injury’ in the pre-1971 version of 12c. Unless we are willing to adopt an indefensively strained construction of ‘previous injury’ as including ‘subsequent injury’, it is clear that Section 12c, whether in its 1971-1977 form or its pre-1971 version has no application to later injuries.” 595 S.W.2d at 139-140. Although a 1971-1977 ease, the opinion is well-reasoned and discussion is persuasive.
The holding in Claridy is plainly based upon Murphree and Jones. The court stated at 229: “Nevertheless, although the wording of the statute refers expressly to prior injuries for contribution, the application of the statute, as presently worded, has been interpreted as extending to subsequent injuries as well,” citing Murphree and Jones.
The pattern jury charge comment states: “The statute appears to allow contribution only for a previous compensable injury.... *659These cases also allow contribution for subsequent compensable injuries that occur after the date of the injury for which compensation is sought,” citing Jones and Murphree.
Clearly, the use of the Murphree dictum has established a body1 of law that is questionable. While the committees which draft the various pattern jury charges perform yeoman’s service to the bench and bar, they are not necessarily self-authoritative on the issues. In fact, they note the cases they rely upon. Hence if those cases are faulty, so become the pattern jury charges.
In summary, the majority had two paths to choose; the Claridy/Jones path or the Grimes/Peoples path. They, in my view, chose the incorrect one. I would affirm the court below.

. If two cases can be considered a body of law.